Continuation sheet- 

Continuation of 3:
The proposed amendment to claim 1 changes the scope of the claims to an embodiment which was not previously considered or rejected.  As such, further search and consideration would be required.  For this reason the proposed amended claims have not been entered into the record.  The grounds of rejection set forth in the final Office action dated 6 May 2022 are maintained.

Continuation of 12:
On page 5 of the remarks Applicant asserts Iwasaki does not disclose that the intermediate layer may be formed from a polymer other than a conjugated diene rubber.  Applicant goes on to assert that Iwasaki has no teaching or suggestion of adopting an adhesive composition comprising an ethylene/vinyl acetate copolymer.  However, the grounds of rejection set forth in the final Office action filed 6 May 2022 which are being maintained is not based on the intermediate layer of the laminate taught by lwasaki being formed from a polymer other than EPDM. Rather, the grounds of rejection are predicated on lwasaki’s teaching of placing a layer of adhesive between the inner and outer layers and Ishihara’s teaching of an adhesive resin composition which comprises an ethylene/vinyl acetate copolymer and which exhibits excellent adhesiveness to synthetic resins and rubbery materials including EPDM and nitrile rubbers. As such, Applicant's argument does not address the instant grounds of rejection and therefore does not rebut the prima facie case of obviousness set forth in the final Office action.
On pages 5 and 6 of the remarks Applicant asserts that one of ordinary skill in the art would not have been motivated to modified adhesive composition disclosed by Ishihara by removing the unsaturated carboxylic acid component which would be required in order to meet the limitations of the proposed amended claims.  However, this argument is not germane as the proposed amended claims have not been entered into the record.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782